Judgment reversed, with costs, and upon the facts found by the trial court the conclusion of law is made here that the deed by the executrix defendant to the other defendant, her son, in part payment of her individual indebtedness to him, was constructively fraudulent and unauthorized by the power of sale in the will, and, therefore, must be set aside as invalid; and that j udgment in favor of the plaintiff and against the defendant accordingly, with costs and disbursements, be directed. Jenks, P. J., Thomas, Stapleton, Mills and Rich, JJ., concurred.